internal_revenue_service department of the treasurv index number washington dc person to contact telephone number reter reply lo cc dom p si br 1-plr-104834-99 date jun legend company a company b country m plan x article y t t trust z this responds to your representative's letter dated date and prior correspondence requesting rulings concerning the federal tax consequences of the transactions described betow on date you received a ruling letter from op e ep p applying sec_404 of the code to these same facts facts company a's parent_corporation is company b a country m corporation company a maintains plan x a qualified profit-sharing_plan under sec_401 with a qualified_cash_or_deferred_arrangement under sec_401 in addition to the employees of company a the employees of a number of related employers participate in plan x plan x allows employee pre-tax and after-tax contributions of from to plr-104834-99 percent of compensation the employer matching_contributions are percent of participant contributions up to percent of base salary plu sec_50 percent of participant contributions from above percent to percent of base salary in addition to the above employer matching_contributions article y has been added to plan x to provide for u s employees to receive contributions of shares a share contribution of company b pursuant to a stock_option plan similar to that provided to the employees of company b company b's shares cannot be sold to the employees of its u s subsidiary because its shares are not registered in the u s instead the shares are made available to u s employees as additional matching employer contributions pursuant to article y of plan x an eligible_employee must have one year_of_service and commit to save contribute to plan x at least percent of base salary a year for five years after five years of such saving the employee is entitled to a share contribution at the start of each employee's savings period company b will issue stock_options to trust z at the end of the employee's savings period if the five-year savings requirement has been met the trustees of trust z will exercise the stock_options to purchase company b shares to the extent that the option_price percent of the market price at the beginning of the employee's savings period is less than the current market price by immediately selling a sufficient number of shares at fair_market_value to pay the option_price and then transferring the remaining shares to plan x to be credited to the employee's account company a is a fourth tier subsidiary of company b company b's first second third and fourth tier subsidiaries are wholly owned company b through trust z a grantor_trust that is not a separate_entity from its owner for federal tax purposes will distribute its stock to plan x for the benefit of company a employees pursuant to the agreement that creates plan x the agreement states that such contributions of company b stock shall be fully vested at all times plan x will hold the company b shares along with other assets for the benefit of company a employees plan x will hold the company b shares in a pooled_fund and will issue units in the fund to the company b employee accounts the value of each unit of the fund will be maintained at or near the market price of a share of company b stock_dividends sale proceeds and other_amounts paid with respect to the company b stock held by plan x will be added to and will become a part of the fund law and analysis sec_301_7701-4 of the procedure and administration regulations states that the term trust refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or ror fo fia plr-104834-99 conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for the beneficiaries who cannot share in the discharge of this responsibility in rev_rul 1992_2_cb_204 the service held that an illinois land trust was not a_trust for federal_income_tax purposes thus allowing the beneficiary's interest to be exchanged for another property interest without recognition of gain_or_loss under sec_1031 although the illinois land trust vested legal and equitable_title in the hands of the trustee the grantor retained sole authority and responsibility for dealing with the corpus for all purposes other than the transfer of title thus because the trustee's only responsibility was to hold and transfer title at the direction of the grantor a_trust was not established under sec_301_7701-4 here company b created trust z to acquire stock_options from it execute those options at its direction and then transfer the purchased stock to plan x to be credited to the employees accounts company b is only using the trust form because it cannot transfer its stock directly to the employees of company a because of securities registration laws apart from the initial capital of pounds to establish trust z the only assets of trust z are options to purchase company b stock granted by company b on the predetermined option exercise date trust z will exercise the option to purchase a sufficient number of shares of company b stock to satisfy plan x's requirements plus sufficient shares to cover the exercise price of all the shares all of the shares not sold to cover the exercise price will be transferred to company a for immediate contribution to plan x trust z acts according to directions from company b or as already provided in the plan x documents based on information supplied by company a under no circumstances could the trustee sell the company b stock on a discretionary basis further it is in company b's absolute discretion to direct the trustee to sell call in or convert instruments invest vary or transpose investments to direct the trustee to accumulate income of trust z and to determine the charitable organizations to receive the capital and income of trust z upon its expiration because the trustee holds legal_title to trust z's res only because of u s securities laws and exercises no discretion or judgment concerning trust z's res trust z is not a_trust as defined in sec_301_7701-4 and therefore is not a_trust for federal tax purposes see also estate of o'connor v commissioner t c definition of trust in sec_301_7701-4 contemplates more activity on the part of the trust than acting as a simple conduit although trustees took legal_title to the property the trustee's activity failed to rise to the level of protection or conservation stating that the i plr-104834-99 conclusion based solely on the information and representations provided by the taxpayer we conclude that trust z is not classified as a_trust for federal tax purposes additionally we rule that neither company b nor company a will recognize gain_or_loss as a result of the transfer of company b stock by trust z to plan x see revrul_80_76 1980_1_cb_15 revrul_77_449 1977_2_cb_110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company a’s authorized representative cpr david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs special industries enclosures copy of letter copy for purposes h o
